United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                    August 23, 2005
                          FOR THE FIFTH CIRCUIT
                                                                Charles R. Fulbruge III
                                                                        Clerk
                               No. 03-20496
                             Summary Calendar



UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

versus

BRIAN RHETT MARTIN,

                                               Defendant-Appellant.




             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. H-02-CR-561-1


Before HIGGINBOTHAM, GARZA, and PRADO, Circuit Judges.

         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

PER CURIAM:*

     The district court revoked Brian Rhett Martin’s supervised

release term and sentenced him to eighteen months of imprisonment

to be followed by an eighteen-month term of supervised release.              We

affirmed.    See United States v. Martin, 87 Fed. Appx. 392 (5th Cir.

Feb. 18, 2004).    On January 24, 2005, the Supreme Court vacated our

judgment and remanded to us for further consideration in light of



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
United States v. Booker, 125 S. Ct. 738 (2005).   See Newsome v.

United States, 125 S. Ct. 1112 (2005) (consolidated petition

including Martin).   Martin does not now press a Booker claim,

conceding that Booker has no impact on this appeal.

     We reinstate our prior judgment affirming Martin’s sentence.

AFFIRMED.




                                2